Opinion of the Court. — There are two errors in the proceedings on this suit. Judgment was obtained and a general execution levied on the estate of Craig, without releasing his goods which had been attached, or their having been replevied by him, or an order having been made for their sale. And there is a previous error ■ — the sheriff’s return on the original writ did not authorize an attachment; which, conformably to the principle recognised this term in the case Irons vs. Allen, should have been, that “the defendant is not found within his bailiwick.”
Judgment reversed.